Exhibit 10.1

Mahalo Bonus Plan Document

Overview:

The objective of the Mahalo bonus plan (“the Plan”) is to motivate and reward
performing employees for their contributions to salesforce.com’s (the “Company”)
success by aligning the goals of each employee with those of the Company.

Effective Date:

This amended and restated Plan is effective February 1, 2009. This Plan replaces
or supersedes all previous Mahalo bonus plan documents, plan descriptions, and
Mahalo bonus practices under which employees were previously eligible.

Bonus Period:

Eligible employees potentially may earn bonuses under the Plan for periods that
coincide with the Company’s fiscal calendar from February 1st to January 31st
(“Bonus Period”) and bonuses will be paid at times at the sole discretion of the
Company. Previous timing of bonus payments for a Bonus Period does not dictate
timing of future bonus payments for future Bonus Periods, if any.

Eligibility:

An employee is eligible to participate in the Mahalo bonus Plan if the employee
meets all of the criteria listed below:

 

  •  

Is an active, regular, full-time, or part-time employee

 

  •  

Is on the Company’s payroll on the date of the bonus payment(s).

 

  •  

Is performing at a “Meets Expectation” or higher.

 

  •  

Is not on a commission, departmental bonus, or Management by Objective plan,
unless otherwise approved by the Senior Vice President, Employee Services.

Plan Components

The Mahalo Bonus Plan is comprised of two components: company performance and
individual performance objectives.

Company Performance

Company Performance is based on the Company’s achievement of its primary
objectives, which include but are not limited to bookings, operating income and
revenue growth, as such achievements will be determined by the Company in its
sole discretion.

Individual Performance Objectives

At the beginning of each fiscal year, each eligible employee, along with his/her
manager, will establish key Individual Performance Objectives. Individual
Performance Objectives can be any combination of individual objectives,
developmental areas, and career development. They may include project
completion, operational targets, financial targets, or any other quantifiable
goal relating to the Company’s V2MOM and the employee’s individual performance.
The eligible employee along with his/her manager will periodically review the
objectives to evaluate, update, and/or validate them.

 

1



--------------------------------------------------------------------------------

Funding of the Mahalo Bonus Pool

The Company shall create a Mahalo Bonus Pool (“Pool”) that is funded based on
the Company’s achievements of its performance objectives during the fiscal year.
A minimal level of achievement must be obtained by the Company to fund the Pool.
The level of performance necessary to fund the Pool will be determined by the
Company in its sole discretion. Once the Company achieves its minimum
performance, the Pool will continue to be funded as the Company’s performance
increases until the Company’s maximum goals are achieved.

The funding of the Pool is subject to approval by the Chief Financial Officer
and the Chief Executive Officer. With respect to eligible employees who are
executive officers of the Company, the funding of the Pool is subject to
approval of the Compensation Committee of the Board of Directors.

Target Bonus

The target bonus payable to any eligible employee is a percentage of Eligible
Earnings, based upon salary grade. Eligible Earnings shall include base salary,
retro pay, PTO, floaters, holiday pay and overtime. To determine the dollar
amount of an employee’s target bonus, multiply the employee’s Eligible Earnings
by the target bonus percentage. The target bonus for each eligible employee will
be determined by management except that with respect to eligible employees who
are executive officers of the Company, his or her target bonus will be
determined by the Compensation Committee.

Awarding Bonuses

When, and if, the Bonus Pool funds, designated managers will recommend a Bonus
Award for an eligible employee based on the employee’s Target Bonus, achievement
of Individual Performance Objectives, the allocated Bonus Pool for the Bonus
Period and any other matters at their sole discretion. The fact and amount of a
Bonus Award, if any, is at the sole discretion of management. The Company has
authority to increase, decrease or eliminate any employee’s target bonus or
actual bonus (if any) under the Plan and bonuses may vary from employee to
employee.

An acceptable level of individual performance, as determined by Company
management in its sole discretion, is required to receive a bonus under this
Plan. An employee who does not meet his or her Individual Performance Objectives
will not be awarded any bonus under this Plan.

Bonus payments are subject to the approval of the Presidents’ Committee
Executives. Management retains the right to adjust an individual bonus award or
to adjust bonus awards collectively as deemed necessary.

Any bonus payable under the Plan shall be paid as soon as administratively
practicable following the date on which both the Pool and the bonuses (if any)
for a Bonus Period have been calculated, but in no event will payment be made
later than the fifteenth (15th) day of the third (3rd) month following the end
of the fiscal year of the Company in which the applicable Bonus Period began.
For purposes of illustration only, if a bonus is payable for a Bonus Period that
is the same as the Company’s 2010 fiscal year, the bonus will be paid no later
than 2 1/2 months after the end of the 2010 fiscal year.

Pro-Rated Bonus Awards

For employees hired after February 1st of the Bonus Period, bonus awards, if
any, will be pro-rated based on the date of hire. Employees who leave the
Company and are re-hired within the same bonus period may be eligible to receive
a pro-rated bonus award based solely on the employee’s re-hire date.

Leaves of Absence

Employees who are on a leave of absence during the Bonus Period may be eligible
for a pro-rated bonus amount provided they have been actively employed during
the Bonus Period, have received an acceptable performance rating, the Bonus Pool
has funded, and the employee is an active employee of the Company when bonuses
are paid.

 

2



--------------------------------------------------------------------------------

Promotions/Transfers

Employees who transfer into or out of a Mahalo Bonus eligible job may be
eligible for a pro-rated bonus based on the period of time spent in the Mahalo
Bonus eligible position provided they have received an acceptable performance
rating, the Mahalo Bonus Plan has funded, and they are an active employee of the
Company when bonuses are paid.

If any employee transfers from one Mahalo bonus-eligible position to another
Mahalo bonus-eligible position (with a higher, lower, or same target bonus), the
bonus amount will be calculated based on the employee’s bonus target and
earnings at the end of the bonus period.

Employees who transfer from one country payroll to another will be paid in
accordance with the mobility practice in place.

Termination of Employment

An employee who ceases employment with the Company for any reason prior to the
date bonuses are paid will not be eligible for any Bonus Award. An employee who
terminates employment prior to the last day of the Bonus Period ceases to be an
eligible employee in this Plan and is not eligible for any Bonus Award. In the
case of death, permanent disability or exceptional circumstances, deviations
from eligibility under the Plan may be approved and reviewed by the SVP,
Employee Services on a case-by-case basis.

Tax Withholding

The Company shall have the authority to deduct or withhold an amount sufficient
to satisfy Federal, state, local, employment and other taxes required to be
withheld with respect to any bonus.

Administration

The CEO and, with respect to executive officers, the Compensation Committee,
shall have complete discretion and authority to administer the Plan and to
control its operation, including, but not limited to, the power to determine
which employees (if any) shall be awarded bonuses and to interpret the Plan. The
CEO and the Committee may delegate the administration of the Plan and such other
aspects of the Plan (which may include any or all of the determinations and
calculations required by the Plan, including the determination of the Pool
and/or the dollar amount or percentage of the Pool to be allocated to an
employee) to such persons as the CEO or the Committee shall deem appropriate.
The CEO, each member of the Committee, and each delegate, shall be fully
protected in taking any action hereunder in reliance in good faith upon the
books and records of the Company or upon such information, opinions, reports or
statements presented to them by any person as to matters any such person
reasonably believes are within such other person’s professional or expert
competence and who has been selected with reasonable care. Any determination,
decision or action of the CEO, the Committee or any delegate in connection with
the construction, interpretation, administration or application of the Plan
shall be final, conclusive, and binding upon all persons, and shall be given the
maximum deference permitted by law. Notwithstanding the foregoing, the Committee
may not delegate its authority and powers with respect to the determination of
bonuses for individuals who are officers of the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

Modification, Interpretation, and/or Termination of the Plan

The Mahalo Bonus Plan, as set forth in this document, represents the general
guidelines the Company intends to utilize to determine what Mahalo Bonus
payments, if any, will be paid. The Company reserves the right to modify or
terminate the Plan at its sole discretion, at any time, with or without written
notification and without regard to the effect that any such action may have on
any employee’s bonus or potential bonus. This right to modify or terminate may
be triggered by many factors. The Company shall have the full power and
authority to interpret and administer the Plan and shall be the sole arbiter of
all manners of interpretation and application of the Plan.

 

3



--------------------------------------------------------------------------------

The existence of, or an employee’s eligibility for, this Mahalo Bonus Plan shall
not be deemed to give the employee the right to be retained in the employ of the
Company and shall not change employees’ at-will employment status... The Mahalo
Bonus Plan will not be deemed to constitute a contract of employment with any
participating employee, nor be deemed to be consideration for the employment of
any participant.

 

4